Bell, J.
1. Even if it be the law that where persons charged with crime fled and violated their bonds an attorney at law who had been employed to defend them could not, consistently with public policy, enter into an agreement with their bail to procure and furnish information leading to their apprehension and arrest, still under the evidence in the present case, which was a suit by the attorney against the bail to recover the agreed price of his services in procuring and furnishing the information stated, it can not be held, as a matter of law, that the judgment in favor of the plaintiff was for that reason illegal. While it appears that the plaintiff, as attorney, had at some previous time and in an entirely different matter represented one or both of the persons on whose bonds the defendant became security, or bail, the evidence authorized the inference that such relation of attorney and client was terminated before the making of the agreement relied on by the plaintiff in this suit, and also that it had never existed as'to the particular case in which the bonds were given.
2. The evidence warranted the finding that the plaintiff complied with his agreement by procuring and furnishing the information which the defendant desired and for which he promised to pay the sum sued for.
3. The superior court did not err in dismissing the certiorari.

Judgment affirmed.


J&nlcms, P. J., and Stephens, J., concur.